DETAILED ACTION

Allowable Subject Matter
Claim 2, 4, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 6-12 and 18-24 are dependent on the objected claim above.
 
Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-3, 7, 13-15 and 19 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3 respectively of US Patent 10,694,293.

Regarding claim 1-3, 7, 13-15 and 19,
Instant Application
US Pat 10,694,293
1. A radiation device for vibrating to produce sound, comprising: at least an annular outer supporting frame; at least a vibration element;  5at least an annular first suspension edge made of resilient material and extended between said vibration element and said outer supporting frame so as to connect said vibration element with said outer supporting frame; at least an inner frame, connected with said vibration element; and at least an annular second suspension edge made of resilient material and 10connected between said inner 




2. The radiation device, as recited in claim 1, wherein said inner frame is a hollow body having one end connected to a bottom side of said vibration element, wherein said second suspension edge member surrounds around an outer side wall of said inner frame.
7. The radiation device, as recited in claim 2, wherein said inner frame is a hollow body having one end connected to a bottom side of said vibration element, wherein 20said second suspension edge surrounds around an outer side wall of said inner frame.
2. The radiation device, as recited in claim 1, wherein said inner frame is a hollow body having one end connected to a bottom side of said vibration element, wherein said second suspension edge member surrounds around an outer side wall of said inner frame.
13. A dual suspension edge speaker, comprising at least an annular outer supporting frame;  20at least a vibration element; at least an annular first suspension edge made of resilient material and extended between said vibration element and said outer supporting frame so as to connect said vibration element with said outer supporting frame; at least an inner frame connected with said vibration element;  82at least an annular second 


3. A dual suspension edge speaker, comprising: at least an annular outer supporting frame; at least a vibration element; at least an annular first suspension edge member made of resilient material and extended between said vibration element and said outer supporting frame so as to connect said vibration element with said outer supporting frame; at least an inner frame connected with said vibration element; at least an annular second suspension edge made of resilient material and connected between said inner frame and said outer supporting frame, wherein said first suspension edge member and said second suspension edge member are symmetrically arranged in a back to back manner; a voice coil coaxially coupled with said vibration element; and a magnetic system arranged to drive said voice coil to move reciprocatingly under an effect of an electromagnetic driving force of said magnetic system so as to drive said vibration element to vibrate reciprocatingly to produce sound, wherein said first and second suspension edge members cushion and buffer any offset force of said vibration element 

2. The radiation device, as recited in claim 1, wherein said inner frame is a hollow body having one end connected to a bottom side of said vibration element, wherein said second suspension edge member surrounds around an outer side wall of said inner frame.
19. The dual suspension edge speaker, as recited in claim 14, wherein said inner frame is a hollow body having one end connected to a bottom side of said vibration element, wherein said second suspension 



Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the patent.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi US PG-Pub 2010/0215207 in view of Watanabe US PG-Pub 2006/0280330.
 
	Regarding claim 1, Funahashi teaches at least an annular outer supporting frame (Fig. 1-9b); 
at least a vibration element (Fig. 1-15);  

at least an inner element (Fig. 1-12a), connected with said vibration element (Fig. 1-15); and at least an annular second suspension edge (Fig. 1-17) made of resilient material and connected between said inner element (Fig. 1-12a) and said outer holding frame (Fig. 1-18), wherein said first suspension edge (Fig. 1-16) and said second suspension edge (Fig. 1-17) are symmetrically and coxially arranged in a back to back manner, such that when said vibration element is vibrating reciprocatingly, said first and second suspension edges cushion and buffer any offset force of said vibration element during vibration to retain said vibration element moving back and forth along an axial direction thereof (Fig. 1: having dual suspension with an inner element-12 helps to keep the vibration element moving back and forth axial direction).  
Funahashi failed to explicitly teach an inner frame.
However, Watanabe teaches an inner frame (Fig. 4A-7).
Funahashi and Watanabe are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the inner frame helps to support elements like the diaphragm and other elements.

Regarding claim 13, Funahashi teaches at least an annular outer supporting frame (Fig. 1-9b); 
at least a vibration element (Fig. 1-15); 

at least an inner element (Fig. 1-12a) connected with said vibration element; at least an annular second suspension edge (Fig. 1-17) made of resilient material and connected between said inner element (Fig. 1-12a) and said outer holding frame (Fig. 1-18), wherein said first suspension edge (Fig. 1-16) and said second suspension edge (Fig. 1-17) are symmetrically arranged in a back to back manner; 
a magnetic system (Fig. 1-12 and 10); 
and a voice coil (Fig. 1-12) coaxially coupled with vibration element (Fig. 1-15); and a magnetic system arranged to drive said voice coil to move reciprocatingly under an effect of an electromagnetic driving force of said magnetic system so as to drive said vibration element to vibrate reciprocatingly to produce sound (Fig. 1 & [0049]: the voice coil-12 couple to the diaphragm-15), wherein said first and second suspension edges cushion and buffer any offset force of said vibration element during vibration to retain said vibration element moving back and forth along an axial direction thereof (Fig. 1: having dual suspension with an inner element-12 helps to keep the vibration element moving back and forth axial direction).  
Funahashi failed to explicitly teach an inner frame.
However, Watanabe teaches an inner frame (Fig. 4A-7).
Funahashi and Watanabe are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the inner frame helps to support elements like the diaphragm and other elements.

Regarding claim 3 and 15, Funahashi teaches wherein said inner element is a hollow body having one end connected to a bottom side of said vibration element, wherein said second suspension edge surrounds around an outer side wall of said inner hollow (Fig. 1-12a is hollow).  
Funahashi failed to explicitly teach an inner frame.
However, Watanabe teaches an inner frame (Fig. 4A-7 and it is hollow).
Funahashi and Watanabe are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the inner frame helps to support elements like the diaphragm and other elements.

	Regarding claim 5 and 17, Funahashi teaches wherein said inner element (Fig. 1-12a) is supported between said first and second suspension edge members (Fig. 1-16, 17), wherein said first suspension edge surrounds around a fringe of said vibration element and said second suspension edge surrounds around said inner element (Fig. 1-16: is surrounding the vibration element-15 and Fig. 1-17 is surrounding the inner element-12a).  
Funahashi failed to explicitly teach an inner frame.
However, Watanabe teaches an inner frame (Fig. 4A-7 and it is hollow).
Funahashi and Watanabe are analogous art because they are both in the same field of endeavor, namely loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because the inner frame helps to support elements like the diaphragm and other elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654